A petition for certification of the judgment in A-000622-15 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted; and it is further
ORDERED that the petitioner may electronically serve and file a supplemental brief on or before January 15, 2019, and respondent may serve and file a supplemental brief forty-five (45) days after the filing of appellant's supplemental submission, or, if appellant declines to file such a submission, on or before March 1, 2019.